                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

TRACEY VILLALBA,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-106-FtM-38NPM

SHARECARE, INC.,

                Defendant.
                                                 /

                                                ORDER 1

        Before the Court is Defendant’s Supplement to Notice of Removal and Response

to Order to Show Cause. (Doc. 6). The Court ordered Defendant to show cause why this

case should not be remanded for lack of subject-matter jurisdiction. (Doc. 5). Specifically,

Defendant’s Notice of Removal (Doc. 1) did not establish an amount in controversy over

$75,000. In its Supplement, Defendant provides detailed calculations of Plaintiff’s claims

for back and front pay, along with supporting argument related to the compensatory

damages and attorney’s fees sought. These figures buttress the Notice of Removal,

which provided Plaintiff’s post-suit demand letter for an amount over $75,000. In short,

Defendant met its burden to show the amount in controversy “more likely than not

exceeds the jurisdictional requirement.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058,

1061 (11th Cir. 2010) (alteration accepted and citation omitted). Because the Court is

satisfied on subject-matter jurisdiction, it will take no further action on its Order.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
      Accordingly, it is now

      ORDERED:

      The Court will take NO FURTHER ACTION on its Order to Show Cause (Doc. 5).

      DONE and ORDERED in Fort Myers, Florida this 3rd day of March, 2020.




Copies: All Parties of Record




                                       2
